[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT  OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                      MARCH 1, 2010
                           No. 09-10254
                                                        JOHN LEY
                     ________________________
                                                         CLERK

                D. C. Docket No. 07-01372-CV-T-26-EAJ

HOME DEPOT USA, INC.,
a Delaware corporation,

                                                      Plaintiff-Counter-
                                                    Defendant-Appellee,

                               versus

AMORE CONSTRUCTION COMPANY,
a Florida corporation,


                                                      Defendant-Cross-
                                                    Defendant-Counter-
                                                    Claimant-Appellant,

DAVID BARRON LAND DEVELOPMENT, INC.,
a Florida corporation,

                                                      Defendant-Cross-
                                                     Claimant-Counter-
                                                    Claimant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________
                                 (March 1, 2010)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      In this case, the district court, following a bench trial, found for plaintiff

Home Depot on its claim for declaratory relief and against defendants Amore

Construction and David Barron Land Development on their counterclaims for

breach of contract, unjust enrichment, quantum meruit, and negligent

misrepresentation. After hearing oral argument of counsel in defendants' appeal,

we agree with the district court, for the reasons stated in its dispositive order of

December 15, 2008, that the defendants' counterclaims lack merit.

      AFFIRMED.




                                            2